UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4557



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DAVID WILLIAM LINDER,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-04-191)


Submitted:   August 28, 2006             Decided:   September 15, 2006


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Gay, GAY & CIPRIANO, P.C., Virginia Beach, Virginia, for
Appellant. Laura P. Tayman, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A jury convicted David W. Linder of all twenty-seven counts of

the indictment against him.   The convictions included one count of

conspiracy to distribute for human consumption 5-MeO-DiPT (commonly

called “Foxy”), and other similar controlled substance analogues as

defined in 21 U.S.C. § 802(32); eighteen counts of distribution of

the illicit substances; five counts of intentionally using a

communication facility to facilitate the commission of a drug

crime; one count of conspiracy to launder money; one count of money

laundering; and one count of engaging in monetary transactions

involving criminally derived property.    With respect to the drug

conspiracy count, the jury also found that a death resulted from

the drugs that Linder distributed or caused to be distributed for

human consumption.

     The district court sentenced Linder to a life sentence on the

drug conspiracy count; 240 months’ imprisonment on each of the

eighteen distribution counts and the two money laundering counts;

48 months’ imprisonment on the five illegal use of a communications

facility counts; and 120 months’ imprisonment on the one count of

engaging in monetary transactions involving criminally derived

property.     All of these sentences were imposed to be served

concurrently.

     On appeal Linder’s counsel filed an Anders v. California, 386

U.S. 738 (1967), brief asserting that there are no meritorious


                                 2
issues for appeal.   Linder was advised of his right to file a pro

se supplemental brief and has filed numerous documents attacking

his conviction.   We affirm.

     We have carefully considered the numerous arguments by Linder

in his supplemental filings and find them meritless.    See United

States v. Klecker, 348 F.3d 69 (4th Cir. 2003) (deeming “Foxy” to

be a controlled substance analogue);   United States v. Mitchell,

209 F.3d 319 (4th Cir. 2000) (determining the sufficiency of the

evidence underlying a jury’s determination of guilt by viewing the

evidence in the light most favorable to the government).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.   We

therefore affirm Linder’s conviction and sentence.      This court

requires that counsel inform Linder, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Linder requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Linder.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                                 3